Citation Nr: 1140823	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to April 2001, October 2001 to October 2002 and from February 2004 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Additionally, the issue of entitlement to service connection for a right ear hearing loss has been raised by the record during the Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

On May 13, 2011 at the Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw the appeal of entitlement to an initial evaluation in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement an initial evaluation in excess of 10 percent for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  During his Board hearing, the Veteran withdrew his appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement an initial evaluation in excess of 10 percent for tinnitus is dismissed.




REMAND

The Board finds that additional development is necessary concerning the Veteran's claim of entitlement to an initial compensable rating for left ear hearing loss.

At the time of the May 2011 Board hearing, the Veteran submitted a VA audiology examination report dated in February 2011.  He explained that the testing was more informal than that done previously, in the context of a VA examination.  Specifically, he indicated that he was not asked to wear a headset or enter a soundproof booth.  In any event, the Board notes that the audiometric testing in question does not appear to include speech discrimination results under the required Maryland CNC test.  38 C.F.R. § 4.85.  Thus, the February 2011 testing cannot be used for rating purposes.  However, such testing does indicate a worsening of symptoms, triggering the need for a new examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  Therefore, another audiologic examination should be provided, to ascertain the Veteran's current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA or VA authorized examination to determine the extent of his left ear hearing loss.  The claims file must be reviewed in conjunction with this examination.  All necessary objective testing must be performed.

2.  Thereafter, the RO should readjudicate the claim of entitlement to a compensable rating for left ear hearing loss.  If such action does not grant the benefits claimed, then provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


